Detailed Action 
1. 	This office action is in response to the communicated dated 15 January 2021 concerning application number 16/374,624 effectively filed on 03 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 15 January 2021 has been considered by the Examiner.  

Status of Claims 
4. 	Claims 1, 6-8, 13, 17, 20-21, 24, 28, 32, 37-38, 47-48, 52-53, and 57-59 are pending, of which claims 1, 6-8, 17, 20, 47, and 57 have been currently amended; claims 2-5, 9-12, 14-16, 18-19, 22-23, 25-27, 29-31, 33-36, 39-46, 49-51, 54-56, and 60-64 have been canceled; and claims 1, 6-8, 13, 17, 20-21, 24, 28, 32, 37-38, 47-48, 52-53, and 57-59 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments, see pages 8-11, filed 15 January 2021 with respect to the rejection of claims 1, 6-8, 13, 17, 20-21, 24, 28, 32, 37-38, 47-48, 52-53, and 57-59 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
6. 	Claims 1, 6-8, 13, 17, 20-21, 24, 28, 32, 37-38, 47-48, 52-53, and 57-59 are allowed. 
7. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly disclose the limitation “wherein the two propellers or impellers are shaped to reduce the vorticity of the flow downstream of the device when the two propellers or impellers rotate in opposite directions.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitation above.
	Schwammenthal (WO 2016/185473 A1 is used with citation references to PG-PUB US 2018/0169313 A1) teaches at least two impellers configured to rotate in opposite directions and pump blood in a first direction (impellers 28 [0332-0333, 0337]). Furthermore, Schwammenthal teaches one input shaft and two contra-rotating output shafts (shafts 50 and 51 serves the purpose of the output shaft, while shaft 50 also serves the purpose of the input shaft ([0332-0333]). 

	Schwammenthal and Lehmann do not explicitly teach wherein the two propellers or impellers are shaped to reduce the vorticity of the flow downstream of the device when the two impellers or impellers rotate in opposite directions. The Examiner has not found any additional prior art that suggests or teaches a device with counter rotating blades or impellers that reduce the vorticity of the flow downstream. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792